725 So.2d 392 (1998)
Bruce O. WILLIAMS, J.R. Knight, et al., Appellants,
v.
ESCAMBIA COUNTY, Florida, a political, etc., Appellees.
No. 98-1183.
District Court of Appeal of Florida, First District.
December 21, 1998.
Rehearing Denied February 2, 1999.
Louis K. Rosenbloum, Pensacola, Robert G. Kerrigan, Pensacola, and J. Michael Huey, Tallahassee, for Appellants.
David G. Tucker, Pensacola, and Gregory T. Stewart, Tallahassee, for Appellees.
PER CURIAM.
We approve the trial judge's order dismissing the appellants' class action suit seeking relief from the provisions of Escambia County Ordinance No. 89-11. We agree with the conclusion that the county had the authority to enact this ordinance and to make reasonable classification of the long-term leased property for the purpose of special assessments. Imposing assessments on the leasehold interests for mosquito control and police protection was permissible and legal.
We reject the appellants' contention that the ordinance violates Section 10, Article I and Section 9(a) of Article VII of the Florida Constitution, and Section 10, Article I of the United States Constitution, or Chapter 199 and Section 196.199(2)(a), Florida *393 Statutes. We likewise reject the argument that the ordinance constitutes a breach of contract or impairs the obligations of contract between itself and the appellant class.[1]
AFFIRMED.
MINER and LAWRENCE, JJ., and McDONALD, PARKER LEE, Senior Judge, concur.
NOTES
[1]  The trial judge also dismissed the action because of failure to join an indispensable party and failing to serve the Attorney General or State Attorney. These errors could have been corrected. We construe the order of dismissal with prejudice to be for reasons enunciated above and not these.